People v Mann (2019 NY Slip Op 06726)





People v Mann


2019 NY Slip Op 06726


Decided on September 24, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 24, 2019

Sweeny, J.P., Richter, Kapnick, Kern, Singh, JJ.


9891 1977/16

[*1]The People of the State of New York, Respondent,
vMosi Mann, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Emmanuel Hiram Arnaud of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Judgment, Supreme Court, New York County (Ellen N. Biben, J.), rendered July 17, 2017, convicting defendant, upon his guilty plea, of attempted murder in the second degree, and sentencing him to a prison term of nine years, unanimously affirmed.
Defendant's claim that his counsel provided him with ineffective assistance regarding the immigration consequences of his plea (see Padilla v Kentucky, 559 U.S. 356 [2010]) is unreviewable on direct appeal because it involves matters not reflected in the record regarding the full extent of counsel's immigration advice. Accordingly, since defendant has not made a CPL 440.10 motion, the merits of this claim may not be addressed on appeal (see People v Pastor, 28 NY3d 1089, 1091 [2016]; compare People v Doumbia, 153 AD3d 1139 [1st Dept 2017] [content of actual advice placed on the record]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 24, 2019
CLERK